       A fund is a company like any other, with individuals that invest monies and own shares in the company, receive
       the profits generated and have control over the company.

     ~, ~   ~

        Funds like GSTF manage almost $18 Trillion Dollars, that is more than the economies of Germany, Japan, Great
        Britain, France and Italy combined. 50% of US households own funds like GSTF.


                       ~~   ~:~.
       The fund is owned by its investors, each of which owns a portion depending on the amount invested. Investors
       make the decisions, including who to appoint as directors, who in turn decide who to select as service
       providers. Investors can change the rules of the fund and can liquidate the fund and get their monies back.




       A fund is managed by third party service providers that perform services on behalf of the fund.

..                                  ..~
                                                     ..... ..   ..   ... .. p   ........ .... ... ~.:.. ,......... ~   ...:~.   :... ..: . ... ~. .. ..,.~:~..... :.. ~
                                                                                                                                                                          5 ........... ....~. ..
                                                                                                                                                                                                    Case 1:18-cr-20685-KMW Document 345-4 Entered on FLSD Docket 03/19/2021 Page 1 of 7
Case 1:18-cr-20685-KMW Document 345-4 Entered on FLSD Docket 03/19/2021 Page 2 of 7




                                                    ✓ Regulated Entities
                                              ~S:
                                              l~~
                                              ~

                                                       ~t~,~~~~
                                       i; ,
                         -----
                                 ~.;
                        ~'
                        °-
The GSTF Fund was incorporated in 200E

                                         CR-i6~5

                                                                 Cerft;ftca~e D,fIncorporation


                                         I,DELAAiO O.SOLOMON                        Registrar ofCompanies ofthe C¢yman islands
                                         DO HERE$YCERTTFY,pursuant to Lhe Corripanies Law CAP.z2, that~~ requirements ofthe said
                                         Laru in resperl ofregrstratian were complied with by

                                                                           Global Securities Trade Finance

                                          an F.xempMd Compang incorporated itz the Cayman Islands with LimiteatLiabitity with effectfrottt
                                          the i8th dny ofMay T+vo ThausnndSix

                                                             ~F c                    Giverz under rrty hand and Seal atGeorge Town in the
                                                     ~
                                                     ,~~         0,~~                lsl~ ~o'fGa         ytrromt Husi8th day ofMay



                                                   ~ E3(~MMPTE! ~'


                                                      cq       iS~~
                                                                                      Registrar of Cflmpanies,
                                                                                                                                             Case 1:18-cr-20685-KMW Document 345-4 Entered on FLSD Docket 03/19/2021 Page 3 of 7
Throughout its                     ,GSTF invested                         in capital on behalf
of      i      i        ,across 5 different countries, in a variety of sectors that range
from agroindustry and real estate financing, to auto loans and consumer credit.

                        Penn                       2~s         3ra~,r1                  2005       Broi                      2GG6


                                  so~~xr~~u                                                                       Exprinsut
                                   e                             ~       Fertirr~~ra~are                          r~ .    <..
                                                                                                             ,-          ~__.
                                     s~aiooa                           : ~sibt:s~iess                            Cofee
                               Pre-Espor. Fizi~nce                   Pse-Et~ort Finance                    Pre-Espotc Fu~at:ce
                                 ti554,000.00d
                                           0                           tS~^.000.000                          L'SS3.000.000


                     "I ~ratiti                    2Jf'   '~   3miii                    2009       Sm. ~i                    20~'
                                                               i v?JA1E~l~aiF1AECX7' ~C1U;:1sY'~
                               ~~'             ~   i                                                       ,r te a_ i~i~

                                    Co:con                                 S,~az                                Etl:a;iol
                               Pc~-Espor. Fiauic~                    Pze-Espo:t Finance                    Pre-Erpor:Finance
                                 tiSS2500.000                          CS~9 06Q 000                          L'S5S.4fl~.000


                        Sroti
                           -i:'                    2005        3mti:7                   ~'D0-      P~rrr                     2G6S
                                                                                                                   ..;'ri►

                                                               NovoPiso                                           ~' ~
                           _= ~==                                       R'ooc F?oocs
                                                                                                            SLpe:.•":sh S~.C.
                                    Fertilize.                                                                 Fish meal
                               Pre-Espor Finu:ce                     Pze-Espo:t Finance                    Pce-~por. Finar:ce
                                 L'SS F0.600.000                       L-SS3000 000                          L'SS2.SOO.00d
                                                                                                                                    Case 1:18-cr-20685-KMW Document 345-4 Entered on FLSD Docket 03/19/2021 Page 4 of 7
GS Trade Finance Fund (GSTF) – Share Class C and D *
• Capital subscribed in GSTF Share Class C/D amounted to $12mm:
     1.   Share Class C: $7mm subscribed June 2016 by UBS Bank
     2.   Share Class D: $5mm subscribed March 2017 by DELTEC Bank

• GSTF Share Class C/D portfolio investments:
     1.   Credit assets secured by collateral in the form of auto loans, consumer loans, bonds and receivables
     2.   Convertible preferred shares
     3.   Cash and cash equivalents

• GSTF Class C/D payments to government Confidential Source and Mr. Ortega:
     1.   Loan to U.S. Undercover Entity (JF Financial, LLC) per request of Confidential Source, Mr. Binaggia
     2.   Loan to Octavio Orta (Market Real Solutions, Corp) per request of Mr. Ortega
     3.   Expenses paid by Class C on behalf of Mr. Ortega to his trustee and legal counsel, Mr. Orta
     4.   Expenses paid to third party service providers; i.e.: auditor; attorneys; administrator; bank; etc.

* Copies of all documentation, inclusive of subscription contracts, investment documentation, etc. are available upon request.
                                                                                                                           Case 1:18-cr-20685-KMW Document 345-4 Entered on FLSD Docket 03/19/2021 Page 5 of 7
GSTF Fund Share Class C/D Investments *
1.    Investments in Credit Assets: USD $5.6MM

      a) USD $2.0MM Auto loans (Originator: Serfindata S.A.)
            • Currency: COP denominated; Maturity: 04/17/2022 (amortizing)

      b) USD $1.2MM Consumer loans (Originator: Refinancia S.A.)
            • Currency: COP denominated; Maturity: 03/31/2021; 06/30/2021 (amortizing)

      c) USD $2MM Infrastructure bonds (Issuer: Metrolinea, Municipality of Bucaramanga)
            • Currency: COP denominated

      d) Ca. USD $300K Receivables
            i.     USD $100K Alpha FP, LTD. – Matured
            ii.    USD $50 GSM, LLC (Cesar Hernandez) – Matured
            iii.   USD $150K Portfolio SAS – Matured

2.    Investments in Convertible Preferred Shares: USD $2MM
            • Issuer: Domaine Select – Series A
                   o Tranche 1: 9/22/2016 for USD $1 MM
                   o Tranche 2: 10/23/2017 for USD $1 MM


3.    Cash and Cash Equivalents: ca. USD $800k
* Figures as of 12/31/2019 as per Apex Fund Services and GSTF Fund Co-Director Publio Velasco. For investments categorized as COP denominated, figures
                                                                                                                                                    Case 1:18-cr-20685-KMW Document 345-4 Entered on FLSD Docket 03/19/2021 Page 6 of 7




provided are USD equivalent as of 12/31/2019 exchange rate; subject to withholding tax.
GSTF Fund Share Class C/D Payments *
1.   Class D payments for ca. $400K:
     a)   Loan to U.S. Undercover entity (JF Financial, LLC) for $400K requested by Government Confidential Source


2.   Class C payments for ca. $2.8MM include:
     a)   Loan to Mr. Octavio Orta (Market Real Solutions, Corp.): $2.7MM
     b)   Fees paid by Class C on behalf of Mr. Ortega to his Trustee and Legal Counsel: ca. $100k


3.   Expenses due by Share Class C and Share Class D paid to third party service providers, including fund
     administrator, auditor, registered agent, Cayman legal counsel, local legal counsel.
                                                                                                                        Case 1:18-cr-20685-KMW Document 345-4 Entered on FLSD Docket 03/19/2021 Page 7 of 7




* Figures as of 06/30/2018. Per Apex Fund Services and CNB records. Pending figures from accounting service provider.
